EXHIBIT 10.67

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 10,
2004, is made by and among FiberNet Telecom Group, Inc., a corporation organized
under the laws of the State of Delaware (the “Company”), and each of the
purchasers (individually, a “Purchaser” and collectively the “Purchasers”) set
forth on the execution pages hereof (each, an “Execution Page” and collectively
the “Execution Pages”).

 

BACKGROUND

 

A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).

 

B. Upon the terms and conditions stated in this Agreement, the Company desires
to issue and sell to the Purchasers, and each Purchaser desires to purchase,
units (the “Units”), each Unit consisting of (i) one share of the Company’s
Series K Convertible Preferred Stock, par value $.001 per share (the “Preferred
Stock”), which Preferred Stock shall have the rights, preferences and privileges
set forth in the form of Certificate of Designation, Preferences and Rights
attached hereto as Exhibit A (the “Certificate of Designation”), and shall
initially be convertible into shares of the Company’s common stock, par value
$.001 per share (the “Common Stock”), at an initial conversion price established
in accordance with Section 1(c), and (ii) a warrant, in the form attached hereto
as Exhibit B (the “Warrants”), to acquire initially such number of shares of
Common Stock equal to 30% of the number of shares of Common Stock issuable upon
conversion of one share of Series K Preferred Stock. The shares of Common Stock
issuable upon conversion of or otherwise pursuant to the Preferred Stock are
referred to herein as the “Conversion Shares” and the shares of Common Stock
issuable upon exercise of or otherwise pursuant to the Warrants are referred to
herein as the “Warrant Shares.” The Preferred Stock, the Warrants, the
Conversion Shares and the Warrant Shares are collectively referenced herein as
the “Securities” and each of them may individually be referred to herein as a
“Security.”

 

C. Contemporaneously with the execution and delivery of this Agreement, the
Company shall amend, through the execution of an amended and restated warrant in
the form attached hereto as Exhibit C (the “Amended Warrants”), all of the
common stock purchase warrants currently owned by SDS Capital Group SPC, Ltd.
(“SDS Warrants”) to reduce the exercise price thereof from there respective
current amounts to $.01.

 

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
the form attached hereto as Exhibit D (the “Registration Rights Agreement”),
pursuant to which the Company has agreed to provide certain registration rights
under the Securities Act and the rules and regulations promulgated thereunder,
and applicable state securities laws. This Agreement, the

 



--------------------------------------------------------------------------------

Certificate of Designation, the Warrants, the Registration Rights Agreement, and
the Amended Warrants are collectively referred to herein as the “Transaction
Documents.”

 

E. The proceeds from the sale and issuance of the Units will be used by the
Company in connection with its future purchase from Consolidated Edison, Inc.
(“Con Ed”) of 50,000,000 shares of the common stock (the “Con Ed Holdings
Stock”) of Consolidated Edison Communications Holding Company, Inc. (“Con Ed
Holdings”), a wholly-owned subsidiary of Con Ed, pursuant to the terms and
conditions of a definitive agreement, in the form attached hereto as Exhibit E
(the “Con Ed Agreement”), to be entered into by the Company and Con Ed on or
after the date hereof but prior to the Closing Date. The assets held by Con Ed
Holdings are referred to herein as the “Con Ed Assets.”

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers, intending to be
legally bound, hereby agree as follows:

 

1. PURCHASE AND SALE OF SECURITIES.

 

(a) Purchase and Sale of Units. Subject to the terms and conditions hereof, at
the Closing (as defined in Section 1(b) below), the Company shall issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, shall purchase
from the Company, such number of Units as is set forth on such Purchaser’s
Execution Page, for a purchase price (as to each Purchaser, the “Purchase
Price”) per Unit equal to Ten Thousand Dollars ($10,000).

 

(b) The Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Drinker Biddle & Reath LLP at One
Logan Square, 18th & Cherry Streets, Philadelphia, Pennsylvania 19103 at 10:00
a.m., Philadelphia, Pennsylvania time, on the first date on which all conditions
set forth in Sections 6 and 7 below have been satisfied or waived, or such other
later time or place as the Company and the Purchasers may mutually agree (the
“Closing Date”).

 

(c) Conversion Price. The Preferred Stock initially shall be convertible into
shares of Common Stock at an initial conversion price (the “Conversion Price”)
of $1.00 per share of Common Stock; provided, however, if requested by SDS
Capital Partners, LLC at any time prior to the Closing Date, the Conversion
Price shall be equal to the average Closing Sales Price of the Common Stock
during the five trading days immediately preceding the Closing Date. For
purposes of this Section 1(c), “Closing Sales Price” and “trading day” shall
have the meanings given to them in the Certificate of Designation.

 

(d) Exercise Price. The Warrants shall be exercisable for shares of Common Stock
at an initial exercise price per share of Common Stock equal to the Conversion
Price.

 

2. PURCHASER’S REPRESENTATIONS AND WARRANTIES.

 

Each Purchaser severally, but not jointly, represents and warrants to the
Company as follows:

 

(a) Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

 

- 2 -



--------------------------------------------------------------------------------

(b) Purchase for Own Account, Etc. Purchaser is purchasing the Securities solely
for its own account for investment purposes only and not with a present view
towards the public sale or distribution thereof, except pursuant to sales that
are exempt from the registration requirements of the Securities Act and/or sales
registered under the Securities Act. Purchaser understands that it must bear the
economic risk of this investment indefinitely, unless the Securities are
registered pursuant to the Securities Act and any applicable state securities or
blue sky laws or an exemption from such registration is available, and that the
Company has no present intention of registering the resale of any such
Securities other than as contemplated by the Registration Rights Agreement.
Notwithstanding anything in this Section 2(b) to the contrary, by making the
representations herein, such Purchaser does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.

 

(c) No Conflict. The execution, delivery and performance of this Agreement and
the Registration Rights Agreement by the Purchaser and the consummation by the
Purchaser of the transactions contemplated thereby and hereby do not and will
not (i) violate any provision of the Purchaser’s charter or organizational
documents or (ii) to Purchaser’s knowledge, result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Purchaser or by which any property or asset of the Purchaser are bound or
affected, except, in all cases, other than violations pursuant to clauses (i) or
(ii) (with respect to federal and state securities laws) above, except for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, materially adversely
affect the Purchaser’s ability to perform its obligations under the Transaction
Documents.

 

(d) Accredited Investor Status. Purchaser is an “Accredited Investor” as that
term is defined in Rule 501(a) of Regulation D, and has completed or caused to
be completed the Investor Questionnaire Certification in the form attached
hereto as Exhibit F (the “Investor Questionnaire”), certifying as to its status
as an Accredited Investor. Purchaser acknowledges that an investment in the
Securities is speculative and involves a high degree of risk, and Purchaser has
such experience in business and financial matters that it is capable of
evaluating the merits and risks of an investment in the Securities. Purchaser
understands that the Securities are being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities laws and the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
Purchaser set forth herein and in the Investor Questionnaire in order to
determine the applicability of such exemptions and the suitability of Purchaser
to acquire the Securities.

 

- 3 -



--------------------------------------------------------------------------------

(e) Information. Purchaser and its counsel, if any, have been furnished all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
specifically requested by such Purchaser or its counsel and which are not
available through the SEC’s Electronic Data Gathering, Analysis and Retrieval
(“EDGAR”) system. Neither such inquiries nor any other investigation conducted
by such Purchaser or its counsel or any of its representatives shall modify,
amend or affect such Purchaser’s right to rely on the Company’s representations
and warranties contained in Section 3 below. Purchaser acknowledges that it has
been given full access to such records of the Company and each of its direct and
indirect subsidiaries (collectively, the “Subsidiaries”) and to the officers of
the Company and the Subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation.

 

(f) Governmental Review. Purchaser understands that no U.S. federal or state
agency or any other government or governmental agency has passed upon or made
any recommendation or endorsement of the Securities.

 

(g) No General Solicitation. Purchaser acknowledges that the Securities were not
offered to it by means of any form of general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (i) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media, or broadcast over
television or radio, or (ii) any seminar or meeting to which such Purchaser was
invited by any of the foregoing means of communications.

 

(h) Authorization; Enforcement. Purchaser has the requisite power and authority
to enter into and perform this Agreement and the Registration Rights Agreement
and to purchase the Securities being sold to it hereunder. The execution,
delivery and performance of this Agreement and the Registration Rights Agreement
by Purchaser and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary corporate, limited liability company
or partnership action, and no further consent or authorization of Purchaser or
its Board of Directors, stockholders, members or partners, as the case may be,
is required. When executed and delivered by Purchaser, this Agreement and the
Registration Rights Agreement shall constitute valid and binding obligations of
Purchaser enforceable against it in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

(i) Independent Investment. Purchaser has not agreed to act with any other
Purchaser for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Purchaser
is acting independently with respect to its investment in the Securities.

 

(j) Residency. Purchaser is a resident of the jurisdiction set forth under
Purchaser’s name on the Execution Page hereto executed by Purchaser.

 

- 4 -



--------------------------------------------------------------------------------

Except for subsections (a), (c) and (h), each Purchaser’s representations and
warranties made in this Article 2 are made solely for the purpose of permitting
the Company to make a determination that the offer and sale of the Securities
pursuant to this Agreement comply with applicable U.S. federal and state
securities laws and not for any other purpose. Accordingly, the Company may not
rely on such representations and warranties for any other purpose. No Purchaser
has made or hereby makes any other representations or warranties, express or
implied, to the Company in connection with the transactions contemplated hereby.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth on a Disclosure Schedule executed and delivered by the
Company to each Purchaser (the “Disclosure Schedule”), the Company represents
and warrants to each Purchaser as follows:

 

(a) Organization and Qualification. The Company and each of its Subsidiaries is
a corporation or other entity duly organized and existing in good standing under
the laws of the jurisdiction in which it is incorporated or organized, and has
the requisite corporate power to own its properties and to carry on its business
as now being conducted. The Company and each of its Subsidiaries is duly
qualified as a foreign corporation or other entity to do business and is in good
standing in every jurisdiction in which the nature of the business conducted by
it makes such qualification necessary and where the failure so to qualify or be
in good standing would have a Material Adverse Effect. For purposes of this
Agreement, “Material Adverse Effect” means any effect which, individually or in
the aggregate with all other effects, reasonably would be expected to be
materially adverse to (i) the ability of the Company to perform its obligations
under this Agreement or the other Transaction Documents, or (ii) the business,
operations, properties, reasonable prospects, financial condition or results of
operations of the Company and its Subsidiaries, taken as a whole; provided,
however, to the extent such effect results solely from any of the following,
such effect shall not be considered a Material Adverse Effect: (i) general
conditions applicable to the economy of the United States or elsewhere,
including changes in interest rates and changes in the stock or other financial
markets; (ii) conditions generally affecting the telecommunications industry; or
(iii) conditions or effects resulting from or relating to the announcement or
the existence or terms of this Agreement or the Con Ed Agreement or the
consummation of the transactions contemplated hereby or thereby.

 

(b) Authorization; Enforcement. (i) Except as described in Section 3(c) below,
the Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement and the other Transaction
Documents, to amend and restate the SDS Warrants, to issue and sell the Units in
accordance with the terms hereof, to issue Redemption Preferred Stock (as
defined in Section 4(cc) below) in exchange for Preferred Stock in accordance
with the terms hereof, to issue Conversion Shares upon conversion of the
Preferred Stock in accordance with the terms thereof, to issue Redemption Shares
(as defined in Section 4(e) below) upon conversion of Redemption Preferred Stock
in accordance with the terms thereof, and to issue the Warrant Shares upon
exercise of the Warrants in accordance with the terms thereof; (ii) the
execution, delivery and performance of this Agreement and the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby (including, without limitation, amendment and
restatement of

 

- 5 -



--------------------------------------------------------------------------------

the SDS Warrants, the issuance of the Units and Redemption Preferred Stock and
the issuance and reservation for issuance of the Conversion Shares, Redemption
Shares and Warrant Shares) have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or any committee of the Board of Directors is required, and (iii)
this Agreement, the Registration Rights Agreement and the Amended Warrants
constitute, and, upon execution and delivery by the Company of the other
Transaction Documents and any Certificate of Designation, Preferences and Rights
for Redemption Preferred Stock (each such Certificate of Designation,
Preferences and Rights, a “Redemption Certificate” and collectively, the
“Redemption Certificates”), such Transaction Documents and the Redemption
Certificate will constitute, valid and binding obligations of the Company
enforceable against the Company in accordance with their terms.

 

(c) Stockholder Authorization. Neither the execution, delivery or performance by
the Company of this Agreement, the other Transaction Documents, and the
Redemption Certificates nor the consummation by it of the transactions
contemplated hereby or thereby (including, without limitation, amendment and
restatement of the SDS Warrants, the issuance of the Preferred Stock, Redemption
Preferred Stock and Warrants or the issuance or reservation for issuance of the
Conversion Shares, Redemption Shares and Warrant Shares) requires any consent or
authorization of the Company’s stockholders, except that the issuance of the
Conversion Shares, the Redemption Shares and the Warrant Shares and any other
shares of Common Stock issuable in connection with the Preferred Stock, any
series of Redemption Preferred Stock and the Warrants requires the approval of
the Company’s stockholders pursuant to Rule 4350(i) promulgated by the National
Association of Securities Dealers, Inc. (the “Stockholder Approval”).

 

(d) Capitalization. The capitalization of the Company as of the date hereof,
including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company’s stock option plans, the number of shares issuable and reserved for
issuance pursuant to securities (other than the Preferred Stock, Redemption
Preferred Stock and the Warrants) exercisable or exchangeable for, or
convertible into, any shares of capital stock and the number of shares to be
reserved for issuance upon conversion of the Preferred Stock and exercise of the
Warrants is set forth in Section 3(d) of the Disclosure Schedule. All of such
outstanding shares of capital stock have been, or upon issuance in accordance
with the terms of any such exercisable, exchangeable or convertible securities
will be, validly issued, fully paid and non-assessable. No shares of capital
stock of the Company (including the Conversion Shares, the Redemption Shares,
the Warrant Shares and the shares of common stock underlying the Amended
Warrants) are subject to preemptive rights or any other similar rights of the
stockholders of the Company or any liens or encumbrances. Except for this
Agreement, the Registration Rights Agreement, the Securities and as set forth in
Section 3(d) of the Disclosure Schedule, (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
nor are any such issuances, contracts, commitments, understandings or
arrangements contemplated, (ii) there are no contracts,

 

- 6 -



--------------------------------------------------------------------------------

commitments, understandings or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of its or their
securities under the Securities Act (except the Registration Rights Agreement);
(iii) there are no outstanding securities or instruments of the Company or any
of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem or otherwise
acquire any security of the Company or any of its Subsidiaries; and (iv) the
Company does not have any shareholder rights plan, “poison pill” or other
anti-takeover plans or similar arrangements. Section 3(d) of the Disclosure
Schedule sets forth all of the securities or instruments issued by the Company
or any of its Subsidiaries that contain anti-dilution or similar provisions,
and, except as and to the extent set forth thereon, the sale and issuance of the
Securities and the issuance of Redemption Preferred Stock or Redemption Shares
will not trigger any anti-dilution adjustments to any such securities or
instruments. The Company has furnished to each Purchaser true and correct copies
of the Company’s Amended and Restated Certificate of Incorporation as in effect
on the date hereof (the “Certificate of Incorporation”), the Company’s Bylaws as
in effect on the date hereof (the “Bylaws”), and all other instruments and
agreements governing securities convertible into or exercisable or exchangeable
for capital stock of the Company which are not available to the Purchaser via
EDGAR, all of which instruments and agreements are set forth in Section 3(d) of
the Disclosure Schedule. Except as set forth in Section 3(d) of the Disclosure
Schedule, the Company’s Certificate of Incorporation and Bylaws have not been
amended since the date hereof and remain in full force and effect. The Company
or one of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company or any
such Subsidiary.

 

(e) Issuance of Securities. On or prior to the Closing Date, the Units (and the
securities comprising the Units) and Redemption Preferred Stock will be duly
authorized and, upon issuance in accordance with the terms of this Agreement,
(i) will be validly issued, fully paid and non-assessable and free from all
taxes, liens, claims and encumbrances, (ii) will not be subject to preemptive
rights, rights of first refusal or other similar rights of stockholders of the
Company or any other person and (iii) will not impose personal liability on the
holder thereof. On or prior to the Closing Date, Conversion Shares, Redemption
Shares and Warrant Shares will be duly authorized and reserved for issuance,
and, upon conversion of the Preferred Stock and Redemption Preferred Stock and
upon exercise of the Warrants in accordance with the terms thereof, (x) will be
validly issued, fully paid and non-assessable, and free from all taxes, liens,
claims and encumbrances, (y) will not be subject to preemptive rights, rights of
first refusal or other similar rights of stockholders of the Company or any
other person and (z) will not impose personal liability upon the holder thereof.

 

(f) No Conflicts; Consents. The execution, delivery and performance of this
Agreement, each Redemption Certificate and the other Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, amendment and restatement of
the SDS Warrants, the issuance of the Units and Redemption Preferred Stock and
the issuance and reservation for issuance of the Conversion Shares, the
Redemption Shares and the Warrant Shares in accordance with the terms of the
Certificate of Designation, the Redemption Certificates and the Warrant,
respectively) will

 

- 7 -



--------------------------------------------------------------------------------

not (i) result in a violation of the Certificate of Incorporation or Bylaws,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment (including, without limitation, the triggering
of any anti-dilution provisions), acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including U.S. federal and state
securities laws, rules and regulations; rules and regulations of any
self-regulatory organizations to which either the Company or its securities are
subject; the Communications Act of 1934, as amended (the “Communications Act”);
and any state statute or administrative code sections applicable to public
utilities, which collectively with the Communications Act are the “Regulatory
Laws”) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, or (iv) result in the revocation, cancellation, rescission or adverse
modification of (A) any authorization, license or permit issued by the Federal
Communications Commission (the “FCC”) or (B) any authorization or certification
issued by a State Public Utility Commission (collectively the “Governing PUCs”)
(except, with respect to clauses (ii) and (iii), for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations that would
not, individually or in the aggregate, have a Material Adverse Effect). Except
(w) as may be required under the Securities Act in connection with the
performance of the Company’s obligations under the Registration Rights
Agreement, (x) for the filing of a Form D with the SEC, and (y) as may be
required for compliance with applicable state securities or “blue sky” laws, the
Company is not required to obtain any consent, approval, authorization or order
of, or make any filing or registration with, any court or governmental agency or
any regulatory or self-regulatory agency or other third party, including the FCC
and Governing PUCs (including, without limitation, pursuant to any Material
Contract (as defined in Section 3(h) below)), in order for it to execute,
deliver or perform any of its obligations under this Agreement, the Redemption
Certificates or any of the other Transaction Documents.

 

(g) Compliance. The Company is not in violation of its Certificate of
Incorporation, Bylaws or other organizational documents and no Subsidiary is in
violation of any of its organizational documents. Neither the Company nor any of
its Subsidiaries is in default (and no event has occurred that with notice or
lapse of time or both would put the Company or any of its Subsidiaries in
default) under, nor has there occurred any event giving others (with notice or
lapse of time or both) any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party (including, without limitation, the Material
Contracts), except for actual or possible violations, defaults or rights that
would not, individually or in the aggregate, have a Material Adverse Effect. The
businesses of the Company and its Subsidiaries are not being conducted in
violation of any law, ordinance or regulation of any governmental entity,
including the Regulatory Laws, except for possible violations the sanctions for
which either individually or in the aggregate have not had and would not have a
Material Adverse Effect. Neither the Company, nor any of its Subsidiaries, nor
any director, officer, agent, employee or other person acting on behalf of the
Company or any Subsidiary has, in the course of his actions for, or on behalf
of, the Company or any Subsidiary, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds,

 

- 8 -



--------------------------------------------------------------------------------

violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, provincial
or foreign regulatory authorities, except where the failure to so possess such
certificates, authorizations and permits would not have a Material Adverse
Effect, and neither the Company nor any of its Subsidiaries has received any
notice of any decree, ruling, injunction, action or proceeding (“Proceeding”)
relating to the revocation or modification of any such certificate,
authorization or permit and there is not issued or outstanding or, to the
Company’s knowledge, any pending or threatened Proceeding, investigation or
complaint with the FCC and Governing PUCs with respect to the Company or its
Subsidiaries, except where such Proceeding, or pending or threatened Proceeding,
investigation or complaint, would not reasonably be expected to have a Material
Adverse Effect. The Company and its Subsidiaries have filed all reports, forms,
applications and statements required to be filed with the FCC and Governing PUCs
under the Regulatory Laws except where the failure to file such reports, forms,
applications and statements would not have a Material Adverse Effect.

 

(h) SEC Documents, Financial Statements. Since December 31, 1998, the Company
has timely filed (within applicable extension periods) all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the Securities Act and the reporting requirements of the Exchange
Act (all of the foregoing filings and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, the “SEC Documents”). As of their respective dates, the SEC
Documents complied in all respects with the requirements of the Exchange Act or
the Securities Act, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, except to the extent
that a failure to so comply would not have a Material Adverse Effect, and none
of the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. None of
the statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings). As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all respects with applicable accounting requirements and the published
rules and regulations of the SEC applicable with respect thereto, except to the
extent that a failure to so comply would not have a Material Adverse Effect.
Such financial statements have been prepared in accordance with U.S. generally
accepted accounting principles (“GAAP”), consistently applied, during the
periods involved (except as may be otherwise indicated in such financial
statements or the notes thereto or, in the case of unaudited interim statements,
to the extent they may not include footnotes or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal, immaterial year-end audit adjustments). Except as set forth in the
financial statements of the Company included in the Select SEC Documents (as
defined below), the Company has no liabilities, contingent or otherwise, other
than (i) liabilities incurred in the ordinary course of

 

- 9 -



--------------------------------------------------------------------------------

business subsequent to the date of such financial statements and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under GAAP to be reflected in such financial
statements, which liabilities and obligations referred to in clauses (i) and
(ii), individually or in the aggregate, will not have a Material Adverse Effect.
To the extent required by the rules and regulations of the SEC applicable
thereto, the Select SEC Documents contain a complete and accurate list of all
material undischarged written or oral contracts, agreements, leases or other
instruments to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or to which any of the properties or assets
of the Company or any Subsidiary is subject (each, a “Material Contract”).
Except as set forth in the Select SEC Documents, none of the Company, its
Subsidiaries or, to the best knowledge of the Company, any of the other parties
thereto is in breach or violation of any Material Contract, which breach or
violation would have a Material Adverse Effect. For purposes of this Agreement,
“Select SEC Documents” means the Company’s (A) Proxy Statement for its 2004
Annual Meeting, (B) Annual Report on Form 10-K for the fiscal year ended
December 31, 2003 (the “2003 Annual Report”), (C) Quarterly Reports on Form 10-Q
for the fiscal quarters ended March 31, 2004, June 30, 2004, and September 30,
2004 and Current Report on Form 8-K filed August 20, 2004.

 

(i) Internal Accounting Controls. The Company and each of its Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosures controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Annual Report on Form 10-K or Quarterly
Reports on Form 10-Q, as the case may be, are being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of December 31, 2003 and September 30, 2004 (each such date,
an “Evaluation Date”). The Company presented in the 2003 Annual Report and its
most recently filed Quarterly Report on Form 10-Q the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the respective Evaluation Date.
Since the Evaluation Date for the 2003 Annual Report, there have been no
significant changes in the Company’s internal controls (as such term is defined
in Item 307(b) of Regulation S-K under the Exchange Act) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls.

 

(j) Absence of Certain Changes. Except as set forth in the Select SEC Documents,
since December 31, 2003, there has been no adverse change and no adverse
development in the business, properties, operations, prospects, financial
condition or results of operations of the Company and its Subsidiaries, except
for such changes or developments that would not have a Material Adverse Effect.
The Company has not taken any steps, and does not currently expect to

 

- 10 -



--------------------------------------------------------------------------------

take any steps, to seek protection pursuant to any bankruptcy or receivership
law, nor does the Company or any of its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings with respect to the Company or any of its Subsidiaries.

 

(k) Transactions With Affiliates. Except as set forth in the Select SEC
Documents, none of the officers, directors, or employees of the Company or any
of its Subsidiaries is presently a party to any transaction with the Company or
any of its Subsidiaries (other than for ordinary course services solely in their
capacity as officers, directors or employees), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has an ownership interest of five percent or more or is an
officer, director, trustee or partner.

 

(l) Absence of Litigation. Except as disclosed in the Select SEC Documents,
there is no action, suit, Proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
(including, without limitation, the SEC) pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
any of its Subsidiaries, or any of their respective directors or officers in
their capacities as such. To the Company’s knowledge, there are no facts which,
if known by a potential claimant or governmental authority, could give rise to a
claim or Proceeding which, if asserted or conducted with results unfavorable to
the Company or any of its Subsidiaries, could reasonably be expected to have a
Material Adverse Effect.

 

(m) Tax Status. Except as set forth in the Select SEC Documents, the Company and
each of its Subsidiaries has made or filed all foreign, U.S. federal, state,
provincial and local income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that the Company and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith, and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, or those where the
failure to so pay would not result in a Material Adverse Effect. There are no
unpaid taxes in any amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim, except where the failure to so pay would not result in a Material Adverse
Effect. The Company has not executed a waiver with respect to any statute of
limitations relating to the assessment or collection of any foreign, federal,
state, provincial or local tax. None of the Company’s tax returns is presently
being audited by any taxing authority.

 

(n) Environmental Matters. There is no environmental litigation or other
environmental Proceeding pending or, to the knowledge of the Company or any of
its Subsidiaries, threatened by any governmental regulatory authority or others
with respect to the current or any former business of the Company or any of its
Subsidiaries or any partnership or

 

- 11 -



--------------------------------------------------------------------------------

joint venture currently or at any time affiliated with the Company or any of its
Subsidiaries. No state of facts exists as to environmental matters or Hazardous
Substances (as defined below) that involves the reasonable likelihood of
resulting in a capital expenditure by the Company or any of its Subsidiaries
that may result in a Material Adverse Effect. No Hazardous Substances have been
treated, stored or disposed of, or otherwise deposited, in or on the properties
owned or leased by the Company or any of its Subsidiaries or by any partnership
or joint venture currently or at any time affiliated with the Company or any of
its Subsidiaries in violation of any applicable environmental laws. The
environmental compliance programs of the Company and each of its Subsidiaries
comply in all respects with all environmental laws, whether foreign, federal,
state, provincial or local, currently in effect. For purposes of this Agreement,
“Hazardous Substances” means any substance, waste, contaminant, pollutant or
material that has been determined by any governmental authority to be capable of
posing a risk of injury to health, safety, property or the environment.

 

(o) Listing. The Common Stock is currently listed for trading on the Nasdaq
SmallCap Market (the “SmallCap Market”). Except as set forth in the Company’s
Current Report on Form 8-K filed on August 20, 2004, the Company is not in
violation of the listing requirements of the SmallCap Market, and neither the
SEC nor the SmallCap Market has suspended or threatened to suspend trading in
the Common Stock on the SmallCap Market.

 

(p) Form S-3 Eligibility. The Company is eligible to register the resale of its
Common Stock on a registration statement on Form S-3 under the Securities Act.
There exist no facts or circumstances that would prohibit or delay the
preparation and filing of a registration statement on Form S-3 with respect to
the Registrable Securities (as defined in the Registration Rights Agreement).
The Company has no basis to believe that its past or present independent public
auditors will withhold their consent to the inclusion, or incorporation by
reference, of their audit opinion concerning the Company’s financial statements
which are to be included in the Registration Statement required to be filed
pursuant to the Registration Rights Agreement.

 

(q) Anti-Takeover Provisions. The Company and its board of directors have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under its
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to any Purchaser as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities, Redemption Preferred Stock and the Redemption Shares
and any and all Purchaser’s ownership of the Securities, Redemption Preferred
Stock or Redemption Shares, including, without limitation, § 203 of the Delaware
General Corporation Law.

 

(r) Acknowledgment Regarding Each Purchaser’s Purchase of the Securities. The
Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
other Transaction Documents and the transactions contemplated hereby and
thereby, and that no Purchaser is (i) an officer or director of the Company, or
(ii) an “affiliate” of the Company (as defined in Rule 144 under the Securities
Act (including any successor rule, “Rule 144”)). The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar

 

- 12 -



--------------------------------------------------------------------------------

capacity) with respect to this Agreement, the Redemption Certificates or the
other Transaction Documents and the transactions contemplated hereby and
thereby, and any advice given by a Purchaser or any of its representatives or
agents in connection with this Agreement, the Redemption Certificates or the
other Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to such Purchaser’s purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement, the other Transaction Documents and, if necessary, the
Redemption Certificate or Redemption Certificates, has been based solely on the
independent evaluation by the Company and its representatives.

 

(s) No General Solicitation or Integrated Offering. Neither the Company nor any
distributor participating on the Company’s behalf in the transactions
contemplated hereby (if any) nor any person acting for the Company, or any such
distributor, has conducted any “general solicitation” (as such term is defined
in Regulation D) with respect to any of the Securities being offered hereby.
Neither the Company nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration of the Securities being offered hereby under the
Securities Act or cause this offering of Securities to be integrated with any
prior offering of securities of the Company for purposes of the Securities Act,
which result of such integration would require registration under the Securities
Act, or any applicable stockholder approval provisions.

 

(t) No Brokers. The Company has taken no action that would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
by any Purchaser relating to this Agreement or the transactions contemplated
hereby.

 

(u) Acknowledgment Regarding Securities. The number of Conversion Shares and
Redemption Shares issuable upon conversion of the Preferred Stock and Redemption
Preferred Stock, respectively, and the number of Warrant Shares issuable upon
exercise of the Warrants may increase in certain circumstances. The Company’s
directors and executive officers have studied and fully understand the nature of
the Securities being sold hereunder. The Company acknowledges that its
obligation to issue Conversion Shares upon conversion of the Preferred Stock in
accordance with the terms thereof, Redemption Shares upon conversion of
Redemption Preferred Stock in accordance with the terms thereof, and the Warrant
Shares upon the exercise of the Warrants in accordance with the terms thereof is
absolute and unconditional, regardless of the dilution that such issuance may
have on the ownership interests of other stockholders and the availability of
remedies provided for in any of the Transaction Documents or the Redemption
Certificates relating to a failure or refusal to issue Conversion Shares,
Redemption Shares or Warrant Shares. Taking the foregoing into account, as of
the date hereof, the Company’s Board of Directors has determined in its good
faith business judgment that the issuance of the Units hereunder and the
consummation of the other transactions contemplated hereby are in the best
interests of the Company and its stockholders.

 

(v) Disclosure. All information relating to or concerning the Company and/or any
of its Subsidiaries set forth in this Agreement or provided to the Purchasers
pursuant to Section 2(d) or otherwise in connection with the transactions
contemplated hereby is true and correct in all

 

- 13 -



--------------------------------------------------------------------------------

respects and the Company has not omitted to state any fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which they were made, not misleading, except for information relating to facts
or events that will not have a Material Adverse Effect. No event or circumstance
has occurred or exists with respect to the Company or its Subsidiaries or their
respective businesses, properties, prospects, operations or financial
conditions, which has not been publicly disclosed but, under applicable law,
rule or regulation, would be required to be disclosed by the Company in a
registration statement filed on the date hereof by the Company under the
Securities Act with respect to a primary issuance of the Company’s securities.

 

(w) Con Ed Assets. To the Company’s knowledge, each reference to the Con Ed
Assets in the Con Ed Agreement is accurate. To the best of the Company’s
knowledge, there is not issued, outstanding, pending or threatened any
investigation or complaint with the FCC and Governing PUCs with respect to the
Con Ed Assets, and Con Ed Holdings has filed all reports, forms, applications
and statements required to be filed with the FCC and Governing PUCs under the
Regulatory Laws.

 

4. COVENANTS.

 

(a) Best Efforts. The parties shall use their respective best efforts timely to
satisfy each of the conditions described in Sections 6 and 7 of this Agreement.

 

(b) Form D; Blue Sky Laws. The Company shall file with the SEC a Form D with
respect to the Securities as required under Regulation D and provide a copy
thereof to each Purchaser promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to each Purchaser
pursuant to this Agreement under applicable securities or “blue sky” laws of the
states of the United States or obtain exemption therefrom, and shall provide
evidence of any such action so taken to each Purchaser on or prior to the
Closing Date. Within four business days after the date hereof, the Company shall
file a Form 8-K with the SEC concerning this Agreement and the transactions
contemplated hereby, which Form 8-K shall attach this Agreement and its Exhibits
as exhibits to such Form 8-K (the “8-K Filing”). As of the date of the 8-K
Filing, the Company hereby acknowledges that no Purchaser shall be in possession
of any material nonpublic information received from the Company, any of its
Subsidiaries or any of its or their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents not to, provide any Purchaser with any
material nonpublic information regarding the Company or any of its Subsidiaries
from and after the 8-K Filing without the express written consent of such
Purchaser; provided, however, that a Purchaser that exercises its rights under
Section 4(i) shall be deemed to have given such express written consent. In the
event of a breach of the foregoing covenant by the Company, any of its
Subsidiaries or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the other
Transaction Documents, a Purchaser shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material nonpublic information without the prior approval by the
Company, its Subsidiaries or any of its or their respective officers, directors,
employees or agents. No

 

- 14 -



--------------------------------------------------------------------------------

Purchaser shall have any liability to the Company, its Subsidiaries or any of
its or their respective officers, directors, employees, shareholders or agents
for any such disclosure. Subject to the foregoing, neither the Company nor any
Purchaser shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Purchaser, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) each Purchaser shall be consulted by the Company
in connection with any such press release or other public disclosure prior to
its release).

 

(c) Reporting Status. So long as at least 5% of the Preferred Stock or any
series of Redemption Preferred Stock remains outstanding, but in any event for
at least three years following the Closing, the Company shall timely file all
reports required to be filed with the SEC pursuant to the Exchange Act, and the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would permit such termination. In addition, the Company shall take
all commercially reasonable actions necessary to meet the “registration
eligibility” requirements set forth in the general instructions to Form S-3 or
any successor form thereto, to continue to be eligible to register the resale of
its Common Stock on a registration statement on Form S-3 under the Securities
Act.

 

(d) Use of Proceeds. The Company shall use the proceeds from the sale and
issuance of the Units solely for the purposes set forth in Section E of the
Background portion of this Agreement.

 

(e) Reservation of Shares. The Company currently has authorized and reserved for
the purpose of issuance 100,000,000 shares of Common Stock to provide for the
full conversion of the Preferred Stock and Redemption Preferred Stock (the
shares of Common Stock issuable upon conversion of Redemption Preferred Stock
are referred to herein as the “Redemption Shares”) and issuance of the
Conversion Shares and Redemption Shares in connection therewith, the full
exercise of the Warrants and the issuance of the Warrant Shares in connection
therewith and as otherwise required by the Preferred Stock, any series of
Redemption Preferred Stock, the Warrants and the Registration Rights Agreement
(collectively, the “Issuance Obligations”). In the event such number of shares
becomes insufficient to satisfy the Issuance Obligations, the Company shall take
all necessary action to authorize and reserve such additional shares of Common
Stock necessary to satisfy the Issuance Obligations.

 

(f) Listing.

 

(i) At least fifteen days prior to the Closing Date, the Company shall file a
Listing of Additional Shares Application (the “Shares Application”) with Nasdaq
that shall include copies of the Transaction Documents, and, as of the Closing
Date, the Company shall not have received notice of a rejection of such
application with respect to the listing of the Conversion Shares and the Warrant
Shares on the SmallCap Market. Upon any issuance of Redemption Preferred Stock,
the Company shall amend the Shares Application or file an

 

- 15 -



--------------------------------------------------------------------------------

additional Listing of Additional Shares Application with Nasdaq regarding the
Redemption Shares applicable thereto.

 

(ii) So long as any Purchasers (or any of their respective affiliates)
beneficially own any of the Securities, Redemption Preferred Stock or Redemption
Shares, the Company shall (i) list, and maintain the listing of, all Conversion
Shares, Redemption Shares and Warrant Shares from time to time issuable upon
conversion of the Preferred Stock and Redemption Preferred Stock and upon
exercise of the Warrants on the SmallCap Market, (ii) maintain the listing and
trading of its Common Stock on the SmallCap Market, and (iii) shall comply in
all respects with the reporting, filing and other obligations under the bylaws
or rules of the National Association of Securities Dealers, Inc. (the “NASD”).
The Company shall promptly provide to each Purchaser copies of any notices it
receives regarding the continued eligibility of the Common Stock for trading on
the SmallCap Market.

 

(g) Corporate Existence. So long as at least 5% of the Preferred Stock or any
series of Redemption Preferred Stock remains outstanding, but in any event for
at least three years following the Closing, the Company shall maintain its
corporate existence, and in the event of a merger, consolidation or sale of all
or substantially all of the Company’s assets, the Company shall ensure that the
surviving or successor entity in such transaction (i) assumes the Company’s
obligations under this Agreement, any Redemption Certificate and the other
Transaction Documents and the agreements and instruments entered into in
connection herewith and therewith regardless of whether or not the Company would
have had a sufficient number of shares of Common Stock authorized and available
for issuance in order to effect the conversion of all the Preferred Stock and
Redemption Preferred Stock and exercise in full of all Warrants outstanding as
of the date of such transaction and (ii) except in the event of a merger,
consolidation of the Company into any other corporation, or the sale or
conveyance of all or substantially all of the assets of the Company where the
consideration consists solely of cash, the surviving or successor entity is a
publicly traded corporation whose common stock is listed for trading on the
SmallCap Market, the National Market, the NYSE or the AMEX.

 

(h) No Integrated Offerings. The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the
Securities Act or cause this offering of the Securities to be integrated with
any other offering of securities by the Company for purposes of any stockholder
approval provision applicable to the Company or its securities.

 

(i) Legal Compliance. The Company shall conduct its business and the business of
its Subsidiaries in compliance with all statutes, rules, executive orders, laws,
ordinances or regulations (“Governmental Regulations”) of governmental entities
applicable to such businesses, including the Regulatory Laws, except where the
failure to do so would not have a Material Adverse Effect.

 

(j) Redemptions, Dividends and Repayments of Indebtedness. From the date hereof
until the Closing (assuming for purposes of this Section 4(j) that the Preferred
Stock was outstanding as of the date hereof), and thereafter, for so long as at
least 5% of the Preferred Stock or any series of Redemption Preferred Stock
remains outstanding, the Company shall not,

 

- 16 -



--------------------------------------------------------------------------------

without first obtaining the written approval of the holders of a majority of the
shares of Preferred Stock and Redemption Preferred Stock then outstanding (which
approval may be given or withheld by such holders in their sole and absolute
discretion), repurchase, redeem or declare or pay any cash dividend or
distribution on any shares of capital stock of the Company.

 

(k) Information. The Company shall keep at its principal executive office a true
copy of this Agreement (as at the time in effect), and cause the same to be
available for inspection at such office during normal business hours by any
holder of Securities, Redemption Preferred Stock or Redemption Shares or any
prospective transferee of Securities, Redemption Preferred Stock or Redemption
Shares designated by a holder thereof.

 

(l) Inspection of Properties and Books. From the date hereof until the Closing,
and thereafter, for so long as any of the Preferred Stock or Redemption
Preferred Stock remains outstanding, each Purchaser and its representatives and
agents (collectively, the “Inspectors”) shall have the right, at such
Purchaser’s expense, to visit and inspect any of the properties of the Company
and of its Subsidiaries, to examine the books of account and records of the
Company and of its Subsidiaries, to make or be provided with copies and extracts
therefrom, to discuss the affairs, finances and accounts of the Company and of
its Subsidiaries with, and to be advised as to the same by, its and their
officers, employees and independent public accountants (and by this provision
the Company authorizes such accountants to discuss such affairs, finances and
accounts, whether or not a representative of the Company is present) all at such
reasonable times and intervals and to such reasonable extent as the Purchasers
may desire; provided, however, that each Inspector shall hold in confidence and
shall not make any disclosure (except to such Purchaser) of any such information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (i) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement filed pursuant to the Registration Rights Agreement, (ii)
the release of such information is ordered pursuant to a subpoena or other order
from a court or government body of competent jurisdiction, or (iii) such
information has been made generally available to the public other than by
disclosure in violation of this or any other agreement. Each Purchaser agrees
that it shall, upon learning that disclosure of such information is sought in or
by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of, or to obtain a
protective order for, the information deemed confidential. In each case above,
the Company shall be deemed to have satisfied its obligations under this Section
4(l) so long as it employs commercially reasonable efforts to allow each
Purchaser to exercise its rights set forth in this Section 4(l).

 

(m) Shareholders Rights Plan. No claim shall be made or enforced by the Company
that any Purchaser is an “Acquiring Person” under any shareholders rights plan
or similar plan or arrangement in effect or hereafter adopted by the Company, or
that any Purchaser could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities, Redemption Preferred Stock or
Redemption Shares under this Agreement, a Redemption Certificate or any other
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

- 17 -



--------------------------------------------------------------------------------

(n) Pledge of Securities. The Company acknowledges and agrees that the
Securities, the Redemption Preferred Stock and the Redemption Shares may be
pledged by any Purchaser in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities,
Redemption Preferred Stock or Redemption Shares. The pledge of Securities,
Redemption Preferred Stock or Redemption Shares shall not be deemed to be a
transfer, sale or assignment of the Securities, the Redemption Preferred Stock
or the Redemption Shares hereunder, and no Purchaser effecting a pledge of
Securities, Redemption Preferred Stock or Redemption Shares shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement, any Redemption Certificate or any other
Transaction Document. The Company shall execute and deliver such documentation
as a pledgee of the Securities, Redemption Preferred Stock or Redemption Shares
may reasonably request in connection with a pledge of the Securities, the
Redemption Preferred Stock or the Redemption Shares to such pledgee by a
Purchaser.

 

(o) Variable Securities. From the date hereof until the Closing (assuming for
purposes of this Section 4(o) that the Preferred Stock was outstanding as of the
date hereof), and thereafter, for so long as at least 5% of the Preferred Stock
or any series of Redemption Preferred Stock remains outstanding, the Company
shall not, without first obtaining the written approval of the holders of a
majority of the shares of Preferred Stock and Redemption Preferred Stock then
outstanding (which approval may be given or withheld by such holders in their
sole and absolute discretion), issue or sell any rights, warrants or options to
subscribe for or purchase Common Stock, or any other securities directly or
indirectly convertible into or exchangeable or exercisable for Common Stock, at
an effective conversion, exchange or exercise price that varies or may vary with
the market price of the Common Stock. For the sake of clarity, this paragraph
shall not prohibit the Company from issuing securities that have a conversion,
exchange or exercise price that is fixed and has adjustment to such price based
on (i) splits, dividends or other similar corporate actions, or (ii) future
issuance antidilution protection.

 

(p) Expenses. Upon the signing of this Agreement, the Company shall pay to each
Purchaser or each Purchaser’s designee reimbursement for the out-of-pocket
expenses reasonably incurred by such Purchaser, its affiliates and its or their
advisors up through the date hereof in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, including, without limitation, each Purchaser’s and their respective
affiliates’ and advisors’ reasonable due diligence and attorneys’ fees and
expenses (the “Expenses”). In addition, from time to time thereafter, upon any
Purchaser’s written request, the Company shall pay to such Purchaser such
additional Expenses, if any, not covered by such payment, in each case to the
extent reasonably incurred by such Purchaser, its affiliates or its or their
advisors in connection with the negotiation, preparation, execution and delivery
of this Agreement, any Redemption Certificate and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby.

 

(q) Stockholder Approval. The Company shall call a meeting of its stockholders
(the “First Stockholder Meeting”) to be held as promptly as practicable (but in
any event no later than 60 days from the date hereof) for the purpose of
obtaining Stockholder Approval. The Company shall, upon filing the applicable
proxy statement with the SEC, (i) recommend to its

 

- 18 -



--------------------------------------------------------------------------------

stockholders approval of such matters sufficient to obtain Stockholder Approval,
(ii) use its best efforts to solicit from its stockholders proxies in favor of
such matters, and (iii) vote such proxies, and use its best efforts to cause all
“affiliates” (as such term is defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended) of the Company to vote any shares
of Common Stock beneficially owned by such persons or entities (or cause such
shares to be voted), in favor of such matters. In connection with its obtaining
Stockholder Approval, the Company shall file with the SEC all statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act, and prior to each such filing, shall
provide the Purchasers a reasonable period of time to review and comment on the
information included therein. If Stockholder Approval has not been obtained
within 60 days of the date hereof, the Company shall immediately notify the
Purchasers of such failure, and the Company and its Board of Directors shall
continue to use best efforts to obtain Stockholder Approval and shall include in
the Company’s proxy materials for the next annual meeting of the Company’s
stockholders (the “Second Stockholder Meeting”), and for each successive annual
meeting of the Company’s stockholders until Stockholder Approval is obtained, a
request for Stockholder Approval, and, unless the Board of Directors receives an
opinion of counsel advising that such recommendation would constitute a breach
of the Directors’ fiduciary duties imposed by applicable law, shall recommend
without qualification that the Company’s stockholders vote in favor of such
approval. All expenses related to the solicitation of proxies with respect to,
or otherwise incurred in connection with, obtaining Stockholder Approval shall
be borne by the Company. If Stockholder Approval is not been obtained at the
First Stockholder Meeting, the Second Stockholder Meeting shall be held as
promptly as practicable (but in any event no later than May 15, 2005).

 

(r) Subsequent Offerings. On or before the Closing Date, the Purchasers shall
have a right of first refusal to participate on a pro rata basis, in accordance
with their respective subscriptions to the Purchase Price, in any offering
(“Subsequent Offering”) by the Company of (i) equity or equity-linked
securities, or (ii) debt which is convertible into equity or in which there is
an equity component (“Additional Securities”) on the same terms and conditions
as offered by the Company to the other purchasers of such Additional Securities,
or, if offered solely to the Purchasers, on terms and conditions agreeable to
the Company and the Purchasers. At the option of each Purchaser, such
Purchaser’s subscription to purchase Units pursuant to this Agreement shall be
reduced dollar for dollar to the extent of such Purchaser’s participation in any
Subsequent Offering, provided, however, in such event, the funds invested in the
Subsequent Offering shall be set aside and designated by the Company for use
pursuant to Section 4(d). If the total subscription amount for Units has been
reduced to zero pursuant to this Section 4(r), this Agreement shall terminate
and be of no further force and effect. Notwithstanding the foregoing, the
participation rights granted in this Section 4(r) shall not be applicable to:
(A) the issuance of shares of Common Stock upon the exercise or conversion of
the Company’s options, warrants or other securities outstanding as of the date
hereof in accordance with the terms of such options or warrants or other
securities as in effect on the date hereof; (B) the grant of options to purchase
Common Stock, with exercise prices not less than the market price of the Common
Stock on the date of grant, which are issued to employees, officers, directors
or consultants of the Company for the primary purpose of soliciting or retaining
their employment or service pursuant to an equity compensation plan approved by
the Company’s Board of Directors, and the issuance of shares of Common Stock
upon the exercise thereof; (C) the issuance of the Preferred Stock, the

 

- 19 -



--------------------------------------------------------------------------------

Warrants and the Amended Warrants pursuant hereto, the Conversion Shares upon
conversion of the Preferred Stock and the Warrant Shares upon exercise of the
Warrants; (D) issuances of Common Stock, or warrants or options exercisable for
Common Stock, in connection with a strategic arrangement or alliance to building
licensors, landlords, carriers, joint venture partners, vendors, consultants,
lessors or lenders, or issued in connection with acquisitions so long as such
issuances are not for the purpose of raising capital; (E) issuances of Common
Stock, or warrants or options exercisable for Common Stock, in connection with
strategic license agreements so long as such issuances are not for the purpose
of raising capital; (F) issuances of Common Stock, or warrants or options
exercisable for Common Stock, to acquisition candidates; (G) issuances of Common
Stock, or warrants or options exercisable for Common Stock, for fees paid to an
investment banker or advisor; (H) issuances of Common Stock, or warrants or
options exercisable for Common Stock, in public secondary offerings; or (I)
issuances or deemed issuances of Common Stock, or warrants or options
exercisable for Common Stock, in connection with a repricing or adjustment to
the exercise price of any outstanding options or warrants outstanding on the
Closing Date, provided, however, that the number of shares of Common Stock
issued or exercisable pursuant to subsections D through I above shall not exceed
5,000,000 in the aggregate.

 

(s) Future Financing. After the date hereof and on or before the Closing Date,
the Company may conduct a Subsequent Offering based on market conditions then
existing, which Subsequent Offering shall (i) be of a size sufficient to permit
the Purchasers to exercise their rights to participate under Section 4(r) to the
full extent of the Purchase Price and (ii) be conducted on commercially
reasonable terms and conditions and include customary documentation.

 

(t) Con-Ed Transaction. The Company shall immediately notify the Purchasers if,
in its reasonable discretion, the transaction contemplated by the Con-Ed
Agreement will not be consummated. If on or prior to the date that is eighteen
(18) months from the date of the Con Ed Agreement, the transaction contemplated
by the Con-Ed Agreement has not been consummated, this Agreement shall terminate
on such date without any further obligation on the part of the parties hereto,
except for the obligations set forth in Section 4(p) above, which shall survive
termination pursuant to this Section 4(t).

 

(u) Delivery of Securities. At the Closing, the Company shall deliver to such
Purchaser duly executed certificates representing the Preferred Stock and
Warrants for the number of Units being purchased by such Purchaser (each in such
denominations as such Purchaser shall request), registered in such Purchaser’s
name.

 

(v) Delivery of Amended Warrants. Contemporaneously with the execution and
delivery of this Agreement, the Company shall deliver to SDS Capital Group SPC,
Ltd. the Amended Warrants.

 

(w) Legal Opinions. At the Closing, the Company shall deliver to the Purchasers
opinions of the Company’s transaction counsel and special communications
counsel, dated as of the Closing Date, in the forms attached hereto as Exhibit
G, and Exhibit H, respectively.

 

- 20 -



--------------------------------------------------------------------------------

(x) Secretary’s Certificate. At the Closing, the Company shall provide the
Purchasers with a copy of resolutions, duly adopted by the Board of Directors of
the Company, which shall then be in full force and effect, (i) authorizing the
execution, delivery and performance by the Company of this Agreement, the
Redemption Certificates and the other Transaction Documents and the consummation
by the Company of the transactions contemplated hereby and thereby, and (ii)
determining that no “change of control” has occurred or will occur within the
meaning of the Company’s Equity Incentive Plan as a result of the execution and
delivery of the Transaction Documents or the consummation of the transactions
contemplated thereby, certified as such by the Secretary or Assistant Secretary
of the Company, and such other documents as the Purchasers may reasonably
request in connection with the Closing.

 

(y) Filing of Certificate of Designation. Prior to Closing, the Company shall
have filed the Certificate of Designation with the Secretary of State of the
State of Delaware and provided to the Purchasers a copy thereof certified by the
Secretary of State of the State of Delaware.

 

(z) Waivers. On or prior to the Closing Date, the Company shall have obtained
all consents necessary to waive the rights disclosed in Schedule 3(d) of the
Disclosure Schedule other than (i) those set forth in paragraphs 3 and 4
thereof, and (ii) those that have been obtained by the Company prior to the date
hereof and which are, and shall remain, in full force and effect through the
Closing Date.

 

(aa) Con Ed Assets. The Con Ed Agreement shall not be amended, modified or
changed without the prior written consent of the Purchasers, and both the
Company and Con Ed will perform, satisfy and comply with, in all material
respects (without giving effect to any waiver, amendment or modification thereof
by the Company or Con Ed without the prior written consent of the Purchasers,
which such consent may not be unreasonably withheld or delayed), all covenants,
agreements and conditions required by the Con Ed Agreement to be performed,
satisfied or complied with by the Company and Con Ed at or prior to closing
under the Con Ed Agreement, and the parties shall close thereunder on the
business day immediately following the Closing Date. Notwithstanding anything in
the foregoing to the contrary, this Section 4(aa) shall not require the prior
written consent of the Purchasers for any waiver of the requirements contained
in the following sections of the Con Ed Agreement: (i) Sections 3.2, 6.10, and
6.18 (to the extent such requirements inure solely to the benefit of Con Ed),
and (ii) Section 8.2 (other than those regarding the obligations set forth in
Section 6.5 thereof).

 

(bb) Prohibited Corporate Actions. From the date hereof until the Closing, the
Company shall not take any of the following corporate actions (whether by
merger, consolidation or otherwise) without first obtaining the prior written
approval of SDS Capital Partners, LLC:

 

(i) alter or change the rights, preferences or privileges of any capital stock
of the Company so as to affect adversely the Preferred Stock or any series of
Redemption Preferred Stock;

 

- 21 -



--------------------------------------------------------------------------------

(ii) issue any shares of Preferred Stock other than pursuant to this Agreement
or another agreement in the same form, and with exactly the same terms, as this
Agreement, including any attachments or exhibits hereto;

 

(iii) increase the par value of the Common Stock;

 

(iv) issue any debt securities or incur any indebtedness including, but not
limited to, capital lease obligations or increases or changes to currently
existing indebtedness that would have any preferences over the Preferred Stock
or any series of Redemption Preferred Stock upon liquidation of the Company,
unless (y) after taking into account amounts currently outstanding, the Company
would have, in the aggregate, less than $10,000,000 in capital lease obligations
and $35,000,000 in other indebtedness (including, but not limited to,
obligations, contingent or otherwise, under acceptance, letter of credit or
similar facilities), and (z) such debt securities are issued to, or such
indebtedness is incurred with a commercial bank, a savings and loan association,
a savings bank, a finance company, insurance company, traditional mezzanine fund
or other financial institution that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
(each, an “Eligible Lender”); provided, however, that this subsection (z) shall
not apply to any amendment, restatement, modification, renewal, refunding,
replacement or refinancing of the Credit Agreement;

 

(v) create or issue any capital stock of the Company specifically ranking, by
its terms, senior to the Preferred Stock or any series of Redemption Preferred
Stock;

 

(vi) enter into any agreement (other than the Con Ed Agreement), commitment,
understanding or other arrangement to take any of the foregoing actions;

 

(vii) cause or authorize any subsidiary of the Company to engage in any of the
foregoing actions.

 

The prohibitions under this Section 4(bb) will govern as if the Preferred Stock
or any Series of Redemption Preferred Stock had been issued and was currently
outstanding as of the date hereof.

 

(cc) Upon the occurrence of a Redemption Event under the Certificate of
Designation, each Purchaser then holding Preferred Stock may elect, as an
alternative to its right to receive the Redemption Amount in accordance with
Article VIII.A of the Certificate of Designation, to exchange all of the then
outstanding shares of Preferred Stock held by such Purchaser (each such
Purchaser is referred to in this Section 4(cc) as an “Electing Purchaser”) for
an equal number of shares of a new series of preferred stock of the Company
(shares of preferred stock issued pursuant to this Section 4(cc), regardless of
the respective series of preferred stock, are referred to herein, collectively,
as “Redemption Preferred Stock”), plus an additional number of shares of
Redemption Preferred Stock (rounded to the nearest share in lieu of any
fractional amounts) equal to an amount determined by dividing all accrued and
unpaid dividends or amounts due under the Registration Rights Agreement to such
Electing Purchaser by the Face Amount of the Preferred Stock.

 

(i) An Electing Purchaser shall indicate its intention to exercise its rights
under this Section 4(cc) in its Redemption Notice to the Company.

 

- 22 -



--------------------------------------------------------------------------------

(ii) The rights, preferences and privileges of the Redemption Preferred Stock
(as set forth in the Redemption Certificate for such series of Redemption
Preferred Stock) shall be identical to the rights, preferences and privileges of
the Preferred Stock (as set forth in the Certificate of Designation), except
that the conversion price of such series of Redemption Preferred Stock shall be
equal to the lesser of (x) the average Closing Sales Price of the Common Stock
during the five trading days immediately preceding the date of the first
Redemption Notice received by the Company from an Electing Purchaser after such
Redemption Event (the “Initial Redemption Notice”) and (y) the average Closing
Sales Price of the Common Stock during the five trading days immediately
following the Company’s public announcement, if any, of such Redemption Event
(the “Redemption Announcement Date”). Immediately following its receipt of a
Redemption Notice, the Company shall determine whether, in its reasonable
judgment, it is obligated under applicable securities laws to publicly disclose,
though the filing of a Form 8-K or otherwise, the occurrence of a Redemption
Event. If the Company determines that such obligation exists, it shall so
disclose in accordance with such laws. If the Company determines that such
disclosure is not required, the Redemption Announcement Date shall be the date
of the Company’s receipt of the Initial Redemption Notice and the conversion
price for the new series of Redemption Preferred Stock shall be the average
Closing Sales Price of the Common Stock during the five trading days immediately
preceding such date.

 

(iii) Within five business days of the Redemption Announcement Date, the Company
shall (y) file a Redemption Certificate with the Secretary of State of the State
of Delaware and provide to each Electing Purchaser a copy thereof certified by
the Secretary of State of the State of Delaware and (z) deliver to each such
Electing Purchaser duly executed certificates representing the amount of
Redemption Preferred Stock due to each such Electing Purchaser pursuant to this
Section 4(cc) (each in such denominations as such Electing Purchaser shall
request), registered in each such Electing Purchaser’s name.

 

(iv) If an Electing Purchaser fails to receive shares of Redemption Preferred
Stock in accordance with this Section 4(cc), the Electing Purchaser shall be
entitled to the default remedies set forth in Article VIII.C. of the Certificate
of Designation as if such Electing Purchaser had sought to redeem its shares of
Preferred Stock for the Redemption Amount and had failed to receive such amount
in accordance with Article VIII.C.

 

(v) Upon exchange of Preferred Stock for Redemption Preferred Stock in
accordance with this Section4(cc), holders of Redemption Preferred Stock shall
remain entitled to the Participation Rights set forth in Section 8 below, the
Exchange Rights set forth in Section 9 below and any other rights specifically
granted to holders of Redemption Preferred Stock herein.

 

(vi) For purposes of this Section 4(cc), the term “trading days” and any
capitalized terms used in this Section 4(cc) that are not otherwise defined in
this Agreement shall have the meanings given to such terms in the Certificate of
Designation.

 

- 23 -



--------------------------------------------------------------------------------

5. SECURITIES TRANSFER MATTERS.

 

(a) Conversion and Exercise. Upon conversion of the Preferred Stock and
Redemption Preferred Stock and upon exercise of the Warrants by any person, (i)
if the DTC Transfer Conditions (as defined below) are satisfied, the Company
shall cause its transfer agent to electronically transmit all Conversion Shares,
Redemption Shares and Warrant Shares, as applicable, by crediting the account of
such person or its nominee with the Depository Trust Company (“DTC”) through its
Deposit Withdrawal Agent Commission system; or (ii) if the DTC Transfer
Conditions are not satisfied, the Company shall issue and deliver, or instruct
its transfer agent to issue and deliver, certificates (subject to the legend and
other applicable provisions hereof and in the Certificate of Designation, any
Redemption Certificate, and the Warrants), registered in the name of such person
or its nominee, physical certificates representing the Conversion Shares,
Redemption Shares and Warrant Shares, as applicable. Even if the DTC Transfer
Conditions are satisfied, any person effecting a conversion of Preferred Stock
or Redemption Preferred Stock or exercising Warrants may instruct the Company to
deliver to such person or its nominee physical certificates representing the
Conversion Shares, Redemption Shares and Warrant Shares, as applicable, in lieu
of delivering such shares by way of DTC Transfer. For purposes of this
Agreement, “DTC Transfer Conditions” means that (A) the Company’s transfer agent
is participating in the DTC Fast Automated Securities Transfer program and (B)
the certificates for the Conversion Shares, Redemption Shares or Warrant Shares
required to be delivered do not bear a legend and the person effecting such
conversion or exercise is not then required to return such certificate for the
placement of a legend thereon.

 

(b) Transfer or Resale. Each Purchaser understands that (i) except as provided
in the Registration Rights Agreement, the sale or resale of the Securities,
Redemption Preferred Stock and Redemption Shares have not been and are not being
registered under the Securities Act or any state securities laws, and the
Securities, Redemption Preferred Stock and Redemption Shares may not be
transferred unless (A) the transfer is made pursuant to and as set forth in an
effective registration statement under the Securities Act covering the
Securities, the Redemption Preferred Stock or the Redemption Shares, as
applicable; or (B) such Purchaser shall have delivered to the Company an opinion
of counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the
Securities, Redemption Preferred Stock or Redemption Shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; or (C) sold under and in compliance with Rule 144; or (D) sold or
transferred to an affiliate of such Purchaser that agrees to sell or otherwise
transfer the Securities, Redemption Preferred Stock or Redemption Shares, as
applicable, only in accordance with the provisions of this Section 5(b); and
(ii) neither the Company nor any other person is under any obligation to
register such Securities, Redemption Preferred Stock and Redemption Shares under
the Securities Act or any state securities laws (other than pursuant to the
terms of the Registration Rights Agreement). Notwithstanding the foregoing or
anything else contained herein to the contrary, the Securities, Redemption
Preferred Stock and Redemption Shares may be pledged as collateral in connection
with a bona fide margin account or other lending arrangement, provided such
pledge is consistent with applicable laws, rules and regulations.

 

- 24 -



--------------------------------------------------------------------------------

(c) Legends. Each Purchaser understands that the Preferred Stock, Redemption
Preferred Stock and the Warrants and, until such time as the sale of the
Conversion Shares, Redemption Shares and the Warrant Shares has been registered
under the Securities Act (including registration pursuant to Rule 416
thereunder) as contemplated by the Registration Rights Agreement or until such
time as the Conversion Shares, Redemption Shares and the Warrant Shares are
otherwise sold by such Purchaser under Rule 144, the certificates for the
Conversion Shares, Redemption Shares and the Warrant Shares may bear a
restrictive legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS
UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS.

 

The Company shall, immediately prior to a registration statement covering the
Securities or Redemption Shares (including, without limitation, the Registration
Statement(s) contemplated by the Registration Rights Agreement) being declared
effective, deliver to its transfer agent an opinion letter of counsel, opining
that at any time such registration statement is effective, the transfer agent
shall issue, in connection with the issuance of Conversion Shares, Redemption
Shares or Warrant Shares, certificates representing such Conversion Shares,
Redemption Shares or Warrant Shares without the restrictive legend above,
provided such Conversion Shares, Redemption Shares or Warrant Shares are to be
sold pursuant to the prospectus contained in such registration statement. Upon
receipt of such opinion, the Company shall cause the transfer agent to confirm,
for the benefit of the holders, that no further opinion of counsel is required
at the time of transfer in order to issue such shares without such restrictive
legend.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security, share of
Redemption Preferred Stock or Redemption Share, upon which it is stamped, if,
unless otherwise required by state securities laws, (i) the sale of such
Security, share of Redemption Preferred Stock or Redemption Share is registered
under the Securities Act (including registration pursuant to Rule 416
thereunder); (ii) such holder provides the Company with an opinion of counsel,
in form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Security,
share of Redemption Preferred Stock or Redemption Share may be made without
registration under the Securities Act; or (iii) such holder provides the Company
with reasonable assurances that such Security, share of Redemption Preferred
Stock or Redemption Share can be sold under Rule 144. In the event the above
legend is removed from any Security, share of Redemption Preferred Stock or
Redemption Share and thereafter the

 

- 25 -



--------------------------------------------------------------------------------

effectiveness of a registration statement covering such Security, share of
Redemption Preferred Stock or Redemption Share is suspended or the Company
determines that a supplement or amendment thereto is required by applicable
securities laws, then upon reasonable advance written notice to such Purchaser
the Company may require that the above legend be placed on any such Security,
share of Redemption Preferred Stock or Redemption Share that cannot then be sold
pursuant to an effective registration statement or under Rule 144 and such
Purchaser shall cooperate in the replacement of such legend. Such legend shall
thereafter be removed when such Security, share of Redemption Preferred Stock or
Redemption Share may again be sold pursuant to an effective registration
statement or under Rule 144.

 

(d) Transfer Agent Instruction. Upon compliance by any Purchaser with the
provisions of this Section 5 with respect to the transfer of any Securities,
Redemption Preferred Stock or Redemption Shares, the Company shall permit the
transfer of such Securities, Redemption Preferred Stock or Redemption Shares,
and, in the case of the transfer of Conversion Shares, Redemption Shares or
Warrant Shares, promptly instruct its transfer agent to issue one or more
certificates (or effect a DTC Transfer) in such name and in such denominations
as specified by such Purchaser. The Company shall not give any instructions to
its transfer agent with respect to the Securities, Redemption Preferred Stock or
Redemption Shares other than any permissible or required instructions provided
in this Section 5, and the Securities, Redemption Preferred Stock and Redemption
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Units to each
Purchaser hereunder is subject to the satisfaction, at or before the Closing, of
each of the following conditions as to such Purchaser, provided that such
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:

 

(a) Execution of Transaction Documents. Each Purchaser shall have executed such
Purchaser’s execution page to the Registration Rights Agreement and delivered
the same to the Company.

 

(b) Payment of Purchase Price. Each Purchaser shall have delivered the full
amount of such Purchaser’s Purchase Price to the Company by wire transfer in
accordance with the Company’s written wiring instructions.

 

(c) Representations and Warranties True; Covenants Performed. The
representations and warranties of each Purchaser shall be true and correct as of
the date hereof and true and correct in all material respects as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which representations and warranties shall be true
and correct as of such date), and such Purchaser shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to Closing or on or prior to the Closing
Date.

 

- 26 -



--------------------------------------------------------------------------------

(d) No Legal Prohibition. There shall not be in effect any (i) Governmental
Regulation, (ii) temporary restraining order, preliminary or permanent
injunction or other order issued by a court of competent jurisdiction or other
legal restraint or prohibition, or (iii) action or proceeding, that prevents or
restricts, or could reasonably be expected to prevent or restrict, the
consummation of any of the transactions contemplated by this Agreement.

 

7. CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.

 

The obligation of each Purchaser hereunder to purchase the Units for which it is
subscribing from the Company hereunder is subject to the satisfaction, at or
before the Closing, of each of the following conditions, provided that such
conditions are for each Purchaser’s individual and sole benefit and may be
waived by any Purchaser as to such Purchaser at any time in such Purchaser’s
sole discretion:

 

(a) Execution of Transaction Documents. The Company shall have executed the
Company’s execution pages to the Warrants, the Registration Rights Agreement and
the Amended Warrants and delivered executed originals of the same to each
Purchaser.

 

(b) Representations and Warranties True; Covenants Performed. The
representations and warranties of the Company shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for (i) representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date
and (ii) any breaches of any representation or warranty as of the Closing Date
as a result of events or conditions that occurred during the period between the
date hereof and the Closing Date which, individually or in the aggregate, have
not had any Material Adverse Effect (provided, however, that any Material
Adverse Effect, materiality or similar qualifier contained in any representation
or warranty or portion thereof shall be disregarded for purposes of determining
whether such representation or warranty has been breached for purposes this
clause (ii)) and the Company shall have performed, satisfied and complied with
the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to Closing or
on or prior to the Closing Date.

 

(c) Officer Certificate. Such Purchaser shall have received a certificate,
executed by the Chief Executive Officer of the Company after reasonable
investigation, dated as of the Closing Date: (i) certifying as to Section 7(b)
above, (ii) setting forth any breaches of any representation or warranty as of
the Closing Date as a result of events or conditions that occurred during the
period between the date hereof and the Closing Date, and (iii) providing such
other matters as may reasonably be requested by such Purchaser.

 

(d) No Legal Prohibition. There shall not be in effect any (i) Governmental
Regulation, (ii) temporary restraining order, preliminary or permanent
injunction or other order issued by a court of competent jurisdiction or other
legal restraint or prohibition, or (iii) action or proceeding, that prevents or
restricts, or could reasonably be expected to prevent or restrict, the
consummation of any of the transactions contemplated by this Agreement.

 

- 27 -



--------------------------------------------------------------------------------

(e) Consummation of Con Ed Transaction. Both Con Ed and the Company shall have
the good faith intention to close under the Con Ed Agreement on the business day
immediately following the Closing Date. For the sake of clarity, this means
that, consistent with Section4(aa), (i) the Company shall be willing and able to
purchase, and Con Ed shall be willing and able to sell, the Con Ed Holdings
Stock and, (ii) both Con Ed and the Company shall be willing and able to
consummate all other transactions contemplated by the Con Ed Agreement to be
consummated as of or prior to the closing thereunder. The Company shall have
received a certificate executed by the Chief Executive Officer of the Company
after reasonable investigation, dated as of the Closing Date, to the foregoing
effect.

 

8. PARTICIPATION RIGHT.

 

(a) Subject to the terms and conditions specified in this Section 8, until the
first anniversary of the Closing Date, the holders of shares of Preferred Stock
or Redemption Preferred Stock shall have a right to participate with respect to
the issuance or possible issuance of any Additional Securities on the same terms
and conditions as offered by the Company to the other purchasers of such
Additional Securities.

 

(b) Each time the Company proposes to offer any Additional Securities, the
Company shall make an offering of such Additional Securities to each holder of
shares of Preferred Stock or Redemption Preferred Stock in accordance with the
following provisions:

 

(i) The Company shall deliver a notice (the “Issuance Notice”) to the Purchasers
at least 20 days prior to any sale of Additional Securities, and such Issuance
Notice shall state (a) its bona fide intention to offer such Additional
Securities, (b) the number of such Additional Securities to be offered, (c) the
price (the “Offering Price”) and terms, if any, upon which it proposes to offer
such Additional Securities, and (d) the anticipated closing date of the sale of
such Additional Securities.

 

(ii) By written notification received by the Company, within 15 business days
after giving of the Issuance Notice, any holder of shares of Preferred Stock or
Redemption Preferred Stock may elect to purchase or obtain, at the Offering
Price and on the terms specified in the Issuance Notice (provided that if the
Offering Price is to be paid in whole or in part in consideration other than
cash, the holders of Preferred Stock or Redemption Preferred Stock exercising
their rights hereunder shall have the option to pay such consideration in cash
equal to the fair market value of such non-cash consideration (valued in
accordance with the method set forth in Article XI.E(ii) of the Certificate of
Designations or such comparable provision of the Redemption Certificates, as
applicable), up to that number of such Additional Securities equal to 50% of the
Purchase Price set forth in such holder’s signature page to this Agreement
divided by the Offering Price.

 

(iii) If the total number of securities elected to be purchased by the holders
of Preferred Stock or Redemption Preferred Stock pursuant to this Section 8 is
greater than the number of Additional Securities offered by the Company, the
Company shall promptly, in writing, inform each holder electing to participate
hereunder (a “Participating Holder”), and each Participating Holder shall be
entitled to obtain that portion of the Additional Securities

 

- 28 -



--------------------------------------------------------------------------------

equal to the proportion that the number of shares of Preferred Stock or
Redemption Preferred Stock held by such Participating Holder bears to the total
number of shares of Preferred Stock and Redemption Preferred Stock held by all
Participating Holders.

 

(iv) The Company shall promptly, in writing, inform each holder of shares of
Preferred Stock or Redemption Preferred Stock which elects to purchase all of
the Additional Shares available to it under this Section 8 (“Fully-Exercising
Holder”) of any other holder’s failure to do likewise. During the five-day
period commencing after such information is given, each Fully-Exercising Holder
shall be entitled to obtain that portion of the Additional Securities for which
the holders of shares of Preferred Stock or Redemption Preferred Stock were
entitled to subscribe but which were not subscribed for by such holders which is
equal to the proportion that the number of shares of Preferred Stock or
Redemption Preferred Stock held by such Fully-Exercising Holder bears to the
total number of shares of Preferred Stock and Redemption Preferred Stock held by
all Fully-Exercising Holders who wish to purchase any of the unsubscribed
shares.

 

(v) If all Additional Securities which the holders of shares of Preferred Stock
or Redemption Preferred Stock are entitled to obtain pursuant to this Section 8
are not elected to be obtained as provided in subparagraph (iv), the Company
may, during the 75-day period following the expiration of the period provided in
such subparagraph, offer the remaining unsubscribed portion of such Additional
Securities to any person or persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Issuance Notice. If
the Company does not consummate the sale of such Additional Securities within
such period, the right provided hereunder shall be deemed to be revived and such
Additional Securities shall not be offered or sold unless first reoffered to the
holders of shares of Preferred Stock and Redemption Preferred Stock in
accordance herewith.

 

(c) In addition to the rights set forth in Section 10(g), each Purchaser may,
with the written consent of the Company (which such consent may not be
unreasonably withheld or delayed), assign its rights in this Section 8
separately from the other rights under this Agreement.

 

9. EXCHANGE RIGHT.

 

(a) Subject to the terms and conditions specified in this Section 9, the holders
of shares of Preferred Stock or Redemption Preferred Stock shall have a right to
exchange shares of Preferred Stock or Redemption Preferred Stock for Additional
Securities on the same terms and conditions as offered by the Company to the
other purchasers of such Additional Securities.

 

(b) Each time the Company proposes to offer any Additional Securities, the
Company shall make an offering of such Additional Securities to each holder of
shares of Preferred Stock or Redemption Preferred Stock in accordance with the
following provisions:

 

(i) The Company shall deliver an Issuance Notice to the Purchasers as provided
in Section 8(b)(i) above.

 

(ii) By written notification received by the Company, within 15 business days
after giving of the Issuance Notice, any holder of shares of Preferred Stock or
Redemption

 

- 29 -



--------------------------------------------------------------------------------

Preferred Stock may elect to exchange any of its then owned Preferred Stock or
Redemption Preferred Stock for Additional Securities, at the Offering Price and
on the terms specified in the Issuance Notice (provided that if the Offering
Price is to be paid in whole or in part in consideration other than cash, the
holders of Preferred Stock or Redemption Preferred Stock exercising their rights
hereunder shall have the option to pay such consideration in shares of Preferred
Stock or Redemption Preferred Stock (valued in accordance with the method set
forth in Article XI.E(ii) of the Certificate of Designation), as if each share
of Preferred Stock or Redemption Preferred Stock was cash equal to the Face
Value plus any accrued and unpaid dividends or amounts due under the
Registration Rights Agreement.

 

(iii) If the number of securities elected to be purchased by the holders of
Preferred Stock and Redemption Preferred Stock pursuant to this Section 9 is
greater than the number of Additional Securities offered by the Company, the
Company shall promptly, in writing, inform each holder electing to participate
hereunder (an “Exchanging Holder”), and each Exchanging Holder shall be entitled
to obtain that portion of the Additional Securities equal to the proportion that
the number of shares of Preferred Stock or Redemption Preferred Stock held by
such Exchanging Holder bears to the total number of shares of Preferred Stock
and Redemption Preferred Stock held by all Exchanging Holders.

 

(iv) The Company shall promptly, in writing, inform each holder of shares of
Preferred Stock or Redemption Preferred Stock which elects to purchase all of
the Additional Shares available to it under this Section 9 (“Fully-Exchanging
Holder”) of any other holder’s failure to do likewise. During the five-day
period commencing after such information is given, each Fully-Exchanging Holder
shall be entitled to obtain that portion of the Additional Securities for which
the holders of shares of Preferred Stock and Redemption Preferred Stock were
entitled to subscribe but which were not subscribed for by such holders which is
equal to the proportion that the number of shares of Preferred Stock or
Redemption Preferred Stock held by such Fully-Exchanging Holder bears to the
total number of shares of Preferred Stock and Redemption Preferred Stock held by
all Fully-Fully Exchanging Holders who wish to purchase any of the unsubscribed
shares.

 

(v) If all Additional Securities which the holders of shares of Preferred Stock
or Redemption Preferred Stock are entitled to obtain pursuant to this Section 9
are not elected to be obtained as provided in subparagraph (iv), the Company
may, during the 75-day period following the expiration of the period provided in
such subparagraph, offer the remaining unsubscribed portion of such Additional
Securities to any person or persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Issuance Notice. If
the Company does not consummate the sale of such Additional Securities within
such period, the right provided hereunder shall be deemed to be revived and such
Additional Securities shall not be offered or sold unless first reoffered to the
holders of shares of Preferred Stock and Redemption Preferred Stock in
accordance herewith.

 

(c) All rights under this Section 9 shall immediately terminate upon the earlier
to occur of (i) the first date following the Closing Date on which the Company
completes an offering of Common Stock with a purchase price of at least $1.00
per share and gross proceeds of at least $20,000,000, or (ii) the first date
that is at least 12 months after the Closing Date and

 

- 30 -



--------------------------------------------------------------------------------

immediately prior to which the Closing Sales Price (as defined in the
Certificate of Designation) of the Common Stock has been at least $1.35 for 30
consecutive trading days.

 

(d) Notwithstanding anything set forth in this Certificate of Designation or any
Redemption Certificate to the contrary, if the number of securities elected to
be purchased by the holders of Preferred Stock and Redemption Preferred Stock
pursuant to Section 8 and this Section 9 is greater than the number of
Additional Securities offered by the Company, the rights of the Exchanging
Holders provided under this Section 9 shall take precedent and such holders
shall have the right to fully exchange all of their shares of Preferred Stock or
Redemption Preferred Stock before any Participating Holder shall have any rights
under Section 8.

 

(e) In addition to the rights set forth in Section 10(g), each Purchaser may,
with the written consent of the Company (which such consent may not be
unreasonably withheld or delayed), assign its rights in this Section 9
separately from the other rights under this Agreement.

 

10. GOVERNING LAW; MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in the State of Delaware. The Company and
each Purchaser irrevocably consent to the jurisdiction of the United States
federal courts and the state courts located in the County of New Castle, State
of Delaware, in any suit or proceeding based on or arising under this Agreement
and irrevocably agree that all claims in respect of such suit or proceeding may
be determined in such courts. The Company irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in such forum.
The Company further agrees that service of process upon the Company mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding. Nothing herein shall affect the
right of any Purchaser to serve process in any other manner permitted by law.
The Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

 

(b) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other parties. This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement. In the event
any signature is delivered by facsimile transmission, the party using such means
of delivery shall cause the manually executed execution page(s) hereof to be
physically delivered to the other party within five days of the execution
hereof, provided that the failure to so deliver any manually executed execution
page shall not affect the validity or enforceability of this Agreement.

 

(c) Construction. Whenever the context requires, the gender of any word used in
this Agreement includes the masculine, feminine or neuter, and the number of any
word includes the singular or plural. Unless the context otherwise requires, all
references to articles and sections

 

- 31 -



--------------------------------------------------------------------------------

refer to articles and sections of this Agreement, and all references to
schedules are to schedules attached hereto, each of which is made a part hereof
for all purposes. The descriptive headings of the several articles and sections
of this Agreement are inserted for purposes of reference only, and shall not
affect the meaning or construction of any of the provisions hereof.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents (including any schedules and exhibits hereto and thereto) contain the
entire understanding of the Purchasers, the Company, their affiliates and
persons acting on their behalf with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Purchasers make any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived other than by an instrument in writing signed by the party to be charged
with enforcement, and no provision of this Agreement may be amended other than
by an instrument in writing signed by the Company and each Purchaser.

 

(f) Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and sent by certified or registered mail
(return receipt requested) or delivered personally, by nationally recognized
overnight carrier or by confirmed facsimile transmission, and shall be effective
five days after being placed in the mail, if mailed, or upon receipt or refusal
of receipt, if delivered personally or by nationally recognized overnight
carrier or confirmed facsimile transmission, in each case addressed to a party
as provided herein. The initial addresses for such communications shall be as
follows, and each party shall provide notice to the other parties of any change
in such party’s address:

 

(i) If to the Company:

 

FiberNet Telecom Group, Inc.

570 Lexington Avenue

New York, New York 10022

Attention:   President

Telephone: (212) 405-6200

Facsimile:  (212) 421-8860

 

with a copy simultaneously transmitted by like means (which transmittal shall
not constitute notice hereunder) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

Chrysler Center

666 Third Avenue

New York, New York 10017

Telephone: (212) 925-3000

Facsimile:  (212) 983-3115

Attention:  Todd E. Mason, Esq.

 

- 32 -



--------------------------------------------------------------------------------

(ii) If to any Purchaser, to the address set forth under such Purchaser’s name
on the Execution Page hereto executed by such Purchaser.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Except as provided
herein, the Company shall not assign this Agreement or any rights or obligations
hereunder. With the prior written consent of the Company, which such consent may
not be unreasonably withheld or delayed, any Purchaser may assign or transfer
the Securities, Redemption Preferred Stock or Redemption Shares pursuant to the
terms of this Agreement and of such Securities, Redemption Preferred Stock or
Redemption Shares or assign such Purchaser’s rights hereunder to any other
person or entity; provided, that if any such assignee or transferee materially
breaches any term of this Agreement (including, for purposes of clarity, if the
assignee or transferee fails to purchase the Units or any Additional Securities
pursuant to Section 4(r) as and when required hereunder) then any such
assignment or transfer will expressly be deemed null and void ab initio and the
Purchaser shall be obligated to perform all of its obligations under this
Agreement. Each Purchaser shall also be obligated to perform all of the
obligations under this Agreement, as though no such assignment or transfer to an
assignee or transferee had been made, if the assignee or transferee fails to
purchase the Units or any Additional Securities pursuant to Section 4(r) as and
when required hereunder, despite any such failure being excused or otherwise
affected or any enforcement action with respect to such failure being stayed or
otherwise affected because such assignee or transferee is the subject of a
bankruptcy, insolvency or similar action or proceeding.

 

(h) Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and, except
as expressly provided herein, is not for the benefit of, nor may any provision
hereof be enforced by, any other person, including, but not limited to, Con Ed;
provided, however, that Section 4(p) may be enforced by any Purchaser’s
affiliates and its or their advisors to the extent the same is entitled to
reimbursement of Expenses pursuant thereto.

 

(i) Survival. The representations and warranties of the Company and the
agreements and covenants set forth in Sections 3, 4, 5, 8, 9, and 10 shall,
subject to Section 10(o) below, survive for a period of two years following the
Closing notwithstanding any due diligence investigation conducted by or on
behalf of any Purchaser. Moreover, none of the representations and warranties
made by the Company herein shall act as a waiver of any rights or remedies any
Purchaser may have under applicable U.S. federal or state securities laws.

 

(j) Publicity. The Company and each Purchaser shall have the right to approve
before issuance any press releases, SEC or, to the extent applicable, NASD
filings, or any other public statements by the Company or any Purchaser
(including any joint statements made by the Company or any Purchaser with any
third party) with respect to the transactions contemplated hereby; provided,
however, that (i) the Company shall be entitled, without the prior approval of
the Purchasers, to make any press release or SEC or, to the extent applicable,
NASD filings with

 

- 33 -



--------------------------------------------------------------------------------

respect to such transactions as is required by applicable law and regulations
(although the Purchasers shall be consulted by the Company in connection with
any such press release and filing prior to its release and shall be provided
with a copy thereof and must provide specific consent to the use of their name
in connection therewith), and (ii) nothing in this Section 10(j) shall prohibit
any announcement of the Con Ed Agreement or the transactions contemplated
thereby that does not, directly or indirectly, reference any Purchaser, this
Agreement or any other Transactional Document, or any of the transactions
contemplated hereby or thereby.

 

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(l) Indemnification. In consideration of each Purchaser’s execution and delivery
of this Agreement and the other Transaction Documents and purchase of the
Securities hereunder, and in addition to all of the Company’s other obligations
under this Agreement and the other Transaction Documents, from and after the
Closing, subject to Section 10(o) below, the Company shall defend, protect,
indemnify and hold harmless each Purchaser and each other holder of the
Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement,
collectively, the “Indemnitees”) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, any other
Transaction Document or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, any other Transaction
Document or any other certificate, instrument or document contemplated hereby or
thereby or (iii) any cause of action, suit, claim, order, proceeding or process
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company) and arising out
of or resulting from (A) the execution, delivery, performance or enforcement of
this Agreement, any other Transaction Document or any other certificate,
instrument or document contemplated hereby or thereby, (B) any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of the issuance and sale of the Securities, (C) any disclosure made by
such Purchaser pursuant to Section 4(b), or (D) the status of such Purchaser or
holder of the Securities as an investor in the Company. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall, subject to Section 10(o) below, make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 10(l) shall be the same as those set forth in Section 7(c) of the
Registration Rights Agreement.

 

- 34 -



--------------------------------------------------------------------------------

(m) Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser hereunder or pursuant to any of the other Transaction
Documents or any Purchaser enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 

(n) Joint Participation in Drafting. Each party to this Agreement has
participated in the negotiation and drafting of this Agreement and the other
Transaction Documents. As such, the language used herein and therein shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party to
this Agreement.

 

(o) Remedies/Restriction on Payments.

 

(i) Subject to the this Section 10(o), no provision of this Agreement or any
other Transaction Document providing for any remedy to a Purchaser shall limit
any other remedy which would otherwise be available to such Purchaser at law, in
equity or otherwise. Subject to the this Section 10(o), nothing in this
Agreement or any other Transaction Document shall limit any rights any Purchaser
may have under any applicable federal or state securities laws with respect to
the investment contemplated hereby. The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to the Purchasers by
vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations hereunder (including, but not limited to, its obligations pursuant
to Section 5) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement (including,
but not limited to, its obligations pursuant to Section 5), that each Purchaser
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer of the
Securities, without the necessity of showing economic loss and without any bond
or other security being required.

 

(ii) For purposes of this clause (ii), capitalized terms used herein that are
not otherwise defined in this Agreement shall have the meanings given to such
terms in the Credit Facilities (as defined below).

 

(A) Until such time as the Commitments, Obligations or Letters of Credit that
exist as of the Closing Date under the Credit Facilities, or that exist pursuant
to any debt securities or indebtedness permitted by Section 4(bb)(iv) hereof
have been repaid or otherwise fully terminated to the satisfaction of the
Lenders (the “Repayment Date”), the Company shall not make any payments in cash
or other assets to any Purchaser pursuant to this Agreement or otherwise,
whether as dividends, in respect of any right of redemption, as damages

 

- 35 -



--------------------------------------------------------------------------------

or otherwise. Until the Repayment Date, any such amounts otherwise payable in
cash or other assets shall be paid in additional shares of Preferred Stock or,
if a Purchaser has exercised its rights pursuant to Section 4(cc) above,
Redemption Preferred Stock, with an aggregate liquidation preference equal to
such amounts, and any such amounts otherwise payable in cash or otherwise assets
which are paid in additional shares of Preferred Stock or Redemption Preferred
Stock shall be deemed to be fully paid and satisfied and shall no longer be due
or payable.

 

(B) If any Purchaser receives any payments in cash or other assets in violation
of this Section 10(o), such Purchaser shall turn over all such amounts received
to the representative of the Lenders under the Credit Facilities.

 

(C) The Lenders under the Credit Facilities shall be third party beneficiaries
of this Section 10(o) and the Lenders (either individually or through one or
more representatives) shall be entitled to enforce the provisions hereof against
the Company and the Purchasers as if they were a party hereto.

 

(D) For purposes of this Section 10(o), in addition to the other terms defined
herein, the following terms shall have the following meanings:

 

i. “Credit Agreement” means the Amended and Restated Credit Agreement dated as
of February 9, 2001 among FiberNet Operations, Inc. Devnet L.L.C., the
institutions party thereto from time to time as lenders, Deutsche Bank AG New
York Branch, as administrative agent, Wachovia Investors, Inc., as documentation
agent, and TD Securities (USA) Inc., as syndication agent, as the same may have
been amended prior to the date hereof or as may be, subject to Section
4(bb)(iv), amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time thereafter.

 

ii. “Credit Facilities” means, collectively, (i) the Credit Agreement, and (ii)
subject to Section 4(bb)(iv), any of the following entered into by the Company
after the date hereof: (1) debt facilities or commercial paper facilities, in
each case with banks or other institutional lenders or financial institutions
providing for revolving credit loans, term loans, credit-linked deposits (or
similar deposits), (2) receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against receivables), or (3) letters of credit, in each case, as
the same may be, subject to Section 4(bb)(iv), amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time.

 

(p) Knowledge. As used in this Agreement, the term “knowledge” of any person or
entity shall mean and include (i) actual knowledge and (ii) that knowledge which
a reasonably prudent business person could have obtained in the management of
his or her business affairs after making due inquiry and exercising due
diligence which a prudent business person should have made or exercised, as
applicable, with respect thereto.

 

(q) Exculpation Among Purchasers; No “Group”. Each Purchaser acknowledges that
it has independently evaluated the merits of the transactions contemplated by
this Agreement and the other Transaction Documents, that it has independently
determined to enter into the

 

- 36 -



--------------------------------------------------------------------------------

transactions contemplated hereby and thereby, that it is not relying on any
advice from or evaluation by any other Purchaser, and that it is not acting in
concert with any other Purchaser in making its purchase of securities hereunder
or in monitoring its investment in the Company. The Purchasers and, to its
knowledge, the Company agree that the Purchasers have not taken any actions that
would deem such Purchasers to be members of a “group” for purposes of Section
13(d) of the Exchange Act, and the Purchasers have not agreed to act together
for the purpose of acquiring, holding, voting or disposing of equity securities
of the Company. Each Purchaser further acknowledges that SDS Capital Partners,
LLC has retained Drinker Biddle & Reath LLP (“DB&R”) to act as its counsel in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents and that DB&R has not acted as counsel for any of the
other Purchasers in connection therewith and none of the other Purchasers have
the status of a client of DB&R for conflict of interest or other purposes as a
result thereof.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

- 37 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

FIBERNET TELECOM GROUP, INC. By:    

Name:

   

Title:

    PURCHASER: SDS CAPITAL PARTNERS, LLC By:    

Name:

   

Title:

   

 

RESIDENCE:

       

ADDRESS:

                               

Telephone:

       

Facsimile:

       

Attention:

   

 

AGGREGATE SUBSCRIPTION AMOUNT: Number of Units:    

Purchase Price ($             per Unit):                             

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 